Opinion issued February 19, 2015




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                          ————————————
                           NO. 01-14-00021-CV
                         ———————————
                      REGINA SOPHUS, Appellant
                                     V.
       HOUSTON POLICE DEPARTMENT HOMICIDE DIVISION
              AND NEW HOPE HOUSING, Appellees


           On Appeal from the County Civil Court at Law No. 3
                         Harris County, Texas
                     Trial Court Case No. 1036595


                       MEMORANDUM OPINION

     Regina Sophus sued New Hope Housing 1 and the Houston Police

Department (“HPD”) Homicide Division, alleging that she was harassed by


1
     Sophus sued “New Hope Apartments,” but the proper party name is New Hope
     Housing.
neighbors and that HPD police officers were unresponsive to her complaints. The

HPD Homicide Division moved to dismiss under Texas Rule of Civil Procedure

91a on the ground that it lacked capacity to be sued, and the trial court granted the

motion. New Hope Housing moved for summary judgment on the ground that

Sophus’s petition did not state a claim against it, and the trial court granted the

motion. We affirm.

                                   Background

      Sophus’s petition recounted various allegations of harassment by neighbors

while living in a variety of apartments in the Houston area. Sophus alleged that

she made police reports, and at one point during this time, requested an update

regarding her reports from an officer in the HPD Homicide Division. According to

her petition, that officer told her that the neighbors reported that she was “crazy”

and that the neighbors were “using” her for “doing a job.”

      Sophus alleged that, after experiencing these issues, she signed a year-long

lease agreement with New Hope Housing in October 2012. She alleged that after

moving into New Hope, her neighbors there also harassed her and broke into her

apartment. She reported these complaints to HPD and alleged that her complaints

were never resolved.

      The HPD Homicide Division moved to dismiss pursuant to Texas Rule of

Civil Procedure 91a on the ground that it lacked capacity to be sued. It argued that



                                         2
it was created by ordinance and is a subdivision of HPD, which is in turn a

subdivision of the City of Houston, and therefore it could not be sued separately

and apart from the City. In the alternative, the HPD Homicide Division argued

that even if it were a proper party, Sophus pleaded no cause of action against it for

which governmental immunity is waived. The trial court granted the plea and

dismissed for lack of jurisdiction.

      New Hope Housing moved for summary judgment, arguing that Sophus’s

petition was too vague to put New Hope on notice of how to defend the suit. New

Hope also argued that the pleading affirmatively demonstrated that no cause of

action existed against New Hope, and was therefore subject to dismissal. The trial

court granted the motion for summary judgment.

                                      Discussion

      Litigants appearing on their own behalf must comply with all applicable

laws and rules of procedure, and they are held to the same standards as licensed

attorneys. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978); Kanow v. Brownshadel, 691 S.W.2d 804, 806 (Tex. App.—Houston [1st

Dist.] 1985, no writ). A pro se litigant must properly present her case on appeal,

and we may not make allowances or apply different standards for litigants

appearing without the advice of counsel. See Morris v. Am. Home Mortg. Serv.,

Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011, no pet.). The Rules



                                          3
of Appellate Procedure require appellate briefs to contain clear and concise

arguments with appropriate citations to the record and supporting authorities. TEX.

R. APP. P. 38.1(i). As always, however, we construe briefs liberally; substantial

compliance with the rules is sufficient. See TEX. R. APP. P. 38.9.

      In Sophus’s appellate brief, she reiterates some of the factual allegations

contained in her filings with the trial court and makes new allegations regarding

additional alleged harassment. She does not present any legal argument that the

case should not have been dismissed or that summary judgment should not have

been granted. Nor does her brief comport with the requirements of Rule 38.1,

which requires an appellant to state the issues presented and make a clear and

concise argument for her contentions with appropriate citations to legal authorities

and the record. See TEX. R. APP. P. 38.1(f) & (i). The brief contains no citations to

the record or to cases.

      With respect to the HPD Homicide Division, Sophus does not present any

argument that the case should not have been dismissed because the HPD Homicide

Division lacked capacity to be sued, or that she pleaded a cause of action for which

governmental immunity is waived. By failing to raise any legal issue related to the

dismissal of the case against the Homicide Division, Sophus has waived any

argument pertaining to this potential issue. See TEX. R. APP. P. 38.1.




                                         4
      With respect to New Hope, Sophus does not present any legal argument

challenging the summary judgment. A party appealing a motion for summary

judgment must either assert (1) separate points of error attacking each of the

independent grounds alleged in the motion, or (2) a general point of error attacking

the summary judgment as a whole. Zapata v. ACF Indus., Inc., 43 S.W.3d 584,

586 (Tex. App.—Houston [1st Dist.] 2001, no pet.). Because Sophus did neither,

we must affirm the trial court’s judgment in favor of New Hope. See id.

                                    Conclusion

      We affirm the judgment of the trial court.           All pending motions are

dismissed as moot.




                                             Rebeca Huddle
                                             Justice

Panel consists of Justices Jennings, Higley, and Huddle.




                                         5